t c memo united_states tax_court kenton ridgeway fleming petitioner v commissioner of internal revenue respondent docket no 4925-12l filed date kenton ridgeway fleming pro_se christopher d bradley and peter t mccary for respondent memorandum findings_of_fact and opinion pugh judge petitioner while residing in georgia timely filed a petition seeking review of respondent’s notice_of_determination for and we granted respondent’s motion for summary_judgment as to all but the year as material issues of fact were in dispute regarding the mailing of the notice_of_deficiency for the tax_year findings_of_fact i income_tax on or about date petitioner submitted to the internal_revenue_service irs a form_1040 u s individual_income_tax_return for the taxable_year he entered zeros on the lines for wages gross_income taxable_income and tax due and claimed that he was entitled to a refund of dollar_figure the irs did not process the form_1040 but instead prepared a substitute for return pursuant to sec_6020 respondent then prepared a statutory_notice_of_deficiency dated date addressed to petitioner at his correct last_known_address in which respondent determined that petitioner is liable for an income_tax deficiency of dollar_figure and additions to tax under sec_6651 and and a of unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all monetary amounts are rounded to the nearest dollar the irs considered petitioner’s form_1040 to be a frivolous attempt to file a tax_return and assessed a dollar_figure frivolous_return penalty against petitioner under sec_6702 the court sustained the collection of that penalty fleming v commissioner t c dkt no 14357-10l date dollar_figure dollar_figure and dollar_figure respectively for on the cover page of the notice_of_deficiency is u s postal service usps certified mail no the record also includes a copy of usps form_3877 certified mail list form dated date which indicates that respondent sent an item of certified mail to petitioner on that date bearing an identical certified mail no the address on the form_3877 and on the notice_of_deficiency matches petitioner’s address at that time and at present sharon jones is a supervisory irs agent in the technical services department overseeing issuance of statutory notices of deficiency in examination cases and is familiar with the irs’ procedure for issuing and mailing notices of deficiency and generating forms the irs’ normal practice is to generate a form_3877 only when mailing notices of deficiency it also is the irs’ normal practice to retain a copy of the form_3877 bearing a dated usps postmark in the records but contrary to that normal practice the form_3877 that was retained in this case does not bear a usps postmark the record does not include a copy of usps form_3811 domestic return receipt referred to as a green card by petitioner for the item but petitioner did not always pick up certified mail sent by the irs when he received a green card notification petitioner failed to file a timely petition for redetermination with the court pursuant to sec_6213 in due course respondent assessed the income_tax and additions to tax determined in the notice_of_deficiency along with statutory interest a form_4340 certificate of assessments payments and other specified matters reflects that at the time respondent entered the assessment he also issued petitioner a notice_and_demand for payment ii collection proceedings on date respondent mailed petitioner a notice_of_intent_to_levy and notice of your right to a hearing regarding his unpaid income_tax_liability and additions to tax for the taxable_year and unpaid civil penalties for the taxable years and petitioner responded to this notice by timely submitting to irs’ appeals_office a form request for collection_due_process or equivalent_hearing in which he vaguely asserted that he had not received required notices from respondent the appeals_office assigned petitioner’s case to settlement officer stephan r harding so harding on date so harding sent petitioner a letter scheduling a telephonic administrative hearing for date and inviting him to provide necessary financial information if he wanted to offer an alternative to the proposed levy eg an offer-in-compromise or an installment_agreement petitioner did not contact so harding for the scheduled telephonic conference on date so harding sent a second letter to petitioner offering a two-week extension of time for him to submit information related to the proposed levy action on date so harding received a letter from petitioner stating that he did not understand why respondent had scheduled an administrative hearing and did not intend to participate in a telephonic conference but preferred to have either a face-to-face hearing or a correspondence hearing on date the appeals_office issued petitioner a notice_of_determination sustaining the proposed levy action petitioner responded to this notice by filing a timely petition for review with the court under sec_6330 asserting that t he assessments and penalties regarding the tax years in question were unlawfully assessed in that there is no valid deficiency moreover the returns i sent were correct and true generally the irs failed to follow procedure as set forth by statute by order dated date at respondent’s request the court remanded petitioner’s case to the appeals_office for further proceedings by letter dated date so harding invited petitioner to a face-to-face hearing on date and requested that he bring with him a properly completed form 1040x amended u s individual_income_tax_return if he intended to challenge the assessment entered against him for that year despite a series of letters and voicemail messages the parties did not have a further administrative hearing and petitioner did not produce a properly completed form 1040x on date the appeals_office issued petitioner a supplemental notice_of_determination sustaining the proposed levy action opinion where the validity of the underlying tax_liability is in issue the court reviews the commissioner’s determination de novo 114_tc_176 when as here the irs prepares a substitute for return pursuant to sec_6020 the taxpayer may raise his liability in an administrative hearing if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest the liability see sec_6330 see also 114_tc_604 but this court considers a taxpayer’s challenge to his underlying liability in a collection action case only if he properly raised that challenge at the administrative hearing 129_tc_107 see sec_301_6330-1 q a- f3 proced admin regs an issue is not properly raised at the administrative hearing if the taxpayer fails to request consideration of that issue by the settlement officer or if he requests consideration but fails to present any evidence after being given a reasonable opportunity to do so giamelli v commissioner t c pincite see mcrae v commissioner tcmemo_2015_132 at holding that the taxpayer failed to contest his underlying liability explicitly during the administrative hearing and failed to provide any evidence concerning his liability see also zook v commissioner tcmemo_2013_128 at holding that the taxpayer failed to raise her underlying liabilities properly when she failed to provide any documentation of the underlying liabilities and asserted frivolous arguments the settlement officer must verify that the requirements of any applicable law or administrative procedure have been met consider issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 c where the validity of the underlying tax_liability is not properly at issue the court will review the settlement officer’s administrative determination on the issues above for abuse_of_discretion sego v commissioner t c pincite i mailing of the notice_of_deficiency petitioner argues that the notice_of_deficiency for was not sent to his last_known_address where as here a taxpayer identifies an irregularity in the assessment procedure the settlement officer cannot rely solely on tax transcripts to verify that a notice_of_deficiency has been sent see 131_tc_197 n w here a taxpayer alleges no notice_of_deficiency was mailed he has ‘ identified an irregularity ’ alteration in original instead the settlement officer is directed to examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list see id quoting chief_counsel notice cc-2006-19 date schlegel v commissioner tcmemo_2016_90 at marlow v commissioner tcmemo_2010_113 wl at n casey v commissioner tcmemo_2009_131 petitioner’s sole evidence that the notice_of_deficiency was not properly mailed and therefore is invalid is his testimony that he did not receive the notice_of_deficiency and his testimony that he always picked up certified mail when he received a green card notification we did not find petitioner’s testimony credible petitioner admitted that on more than one occasion he did not pick up certified mail sent by respondent contradicting his prior testimony thus at most petitioner’s testimony establishes that he may not have picked up the notice_of_deficiency but we hold that this is not sufficient to undercut the actual evidence respondent offered at trial that the notice_of_deficiency was properly mailed to petitioner’s last_known_address including the incomplete form_3877 and copy of the notice_of_deficiency each showing petitioner’s last_known_address see snodgrass v commissioner tcmemo_2016_235 at see also 94_tc_82 while the lack of a usps postmark on the form_3877 in respondent’s files means that respondent is not entitled to a presumption of mailing see snodgrass v commissioner at schlegel v commissioner at see also meyer v commissioner tcmemo_2013_ we find that the incomplete form_3877 and the notice_of_deficiency in the record along with the credible testimony of an irs supervisory agent who was familiar with the processing of notices of deficiency that forms are not created except when notices of deficiency are mailed is sufficient to overcome petitioner’s inconsistent testimony that we did not find credible weiss v commissioner 147_tc_179 appeal filed d c cir date see snodgrass v commissioner at woody v commissioner tcmemo_2016_201 at schlegel v commissioner at figler v commissioner tcmemo_2005_230 see also cataldo v commissioner t c w hether a notice was returned is not an essential part of the proof required to show that a notice has been properly mailed aff’d 499_f2d_550 2d cir ii right to challenge underlying liabilities if we accepted petitioner’s testimony that he did not receive the properly mailed notice_of_deficiency he would be entitled to challenge his underlying liabilities the administrative record shows that he was given that opportunity and did not take it petitioner’s failure to present evidence as to his correct_tax liability or to provide requested financial information amounts to a failure properly to raise the issue of his underlying liability at the administrative hearing see mcrae v commissioner at sec_301_6330-1 q a-f3 proced admin regs because petitioner failed to raise his underlying liability properly at his administrative hearing with so harding he is not entitled to do so now because his underlying liability is not properly before us we review so harding’s determination for abuse_of_discretion only see goza v commissioner t c pincite sec_301_6330-1 q a-f3 proced admin regs iii abuse_of_discretion at the administrative hearing a taxpayer is expected to provide relevant information requested by the settlement officer for consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs petitioner refused to participate in the scheduled telephonic administrative hearing and failed to submit the financial information and past-due returns requested by so harding petitioner was not in compliance with his federal_income_tax return filing obligations nor did he present any collection alternatives a settlement officer does not abuse his discretion when he declines to consider a collection alternative under these circumstances see huntress v commissioner tcmemo_2009_161 holding no abuse_of_discretion when the settlement officer rejects collection alternatives where the taxpayer offered none failed to provide financial information and was not current with filing and payment obligations lance v commissioner tcmemo_2009_129 holding no abuse_of_discretion petitioner did not argue in his petition pretrial memorandum or at trial that so harding abused his discretion by denying petitioner’s requests for a face- to-face hearing and to audio record the hearing in any event our review of the administrative record confirms no abuse_of_discretion here 127_tc_219 see eg zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir when taxpayer fails to provide financial information sec_301_6330-1 q a-d8 proced admin regs once a taxpayer has been given a reasonable opportunity for a hearing but fails to avail himself of it the commissioner may proceed to make a determination based on the case file as was done here see oropeza v commissioner tcmemo_2008_94 upholding a determination based on the case file where the taxpayer refused to participate in an administrative hearing either in person or by telephone aff’d 402_fedappx_221 9th cir sec_301_6330-1 q a- d7 and q a-d8 f q a-f4 proced admin regs our review of the record reveals no abuse_of_discretion here petitioner in his pretrial memorandum argued assessment of penalties with respect to the tax_year in question have not been made according to the requirements of law and are therefore fraudulent in that no manager approval was ever made the additions to tax in the underlying notice_of_deficiency under sec_6651 and and a however are not subject_to sec_6751 see sec_6751 therefore so harding was not required to verify that the additions to tax assessed against petitioner under sec_6651 and sec_6654 were approved by a supervisor iv sec_6673 penalty finally petitioner has been warned that he appeared to be taking positions that we have deemed frivolous or groundless or intended for delay we advised him that sec_6673 authorizes the court to impose a penalty of up to dollar_figure for frivolous and groundless arguments or whenever it appears to the court that proceedings before us have been instituted or maintained by the taxpayer primarily for delay and he should have been aware of the possible consequences of his positions as we have imposed a sec_6673 penalty on him before fleming v commissioner t c dkt no 14357-10l date imposing dollar_figure penalty his tactics and positions here appear to us to be frivolous or groundless or intended for delay we therefore will impose a penalty of dollar_figure and advise petitioner that greater penalties may follow if he persists in taking frivolous and groundless positions and using court proceedings for delay conclusion on the basis of our review of the evidence offered at trial the court concludes that so harding satisfied the verification requirements of sec_6330 and he did not abuse his discretion in sustaining the notice_of_intent_to_levy any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
